 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Rafael Danam,                                              Case No. 2:19-cv-01606-JAD-DJA

 4               Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
         Elaine Kelley, et al.,
 6                                                                       [ECF No. 34]
                 Defendants
 7

 8              Rafael Danam sues Elaine Kelley, the principal of his former employer, the Somerset

 9 Academy Aliante Charter School, asserting constitutional and employment-related claims.

10 Because Danam was granted in forma pauperis status, the court screened his complaint; upon

11 doing so, it dismissed that complaint with a detailed explanation of its deficiencies and gave

12 Danam leave to amend—twice. 1 The magistrate judge has screened Danam’s second-amended

13 complaint 2 and concluded that, despite the court’s guidance, Danam remains unable to state a

14 claim for relief under federal law. 3 Deeming any further attempt at amendment futile, the

15 magistrate judge recommends that I dismiss this action, leaving open Danam’s opportunity to

16 bring his state-law claims in state court. 4 The deadline for objections to that recommendation

17 passed without objection or any request to extend the deadline to file one. “[N]o review is

18 required of a magistrate judge’s report and recommendation unless objections are filed.” 5

19

20
     1
         ECF Nos. 5, 23.
21   2
         ECF No. 24.
     3
22       ECF No. 34.
     4
         Id. at 4.
23   5
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1         IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

 2 [ECF No. 34] is ADOPTED in full.

 3         IT IS FURTHER ORDERED THAT this case is DISMISSED. The Clerk of Court is

 4 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE. If Danam wishes

 5 to pursue his state-law claims, he must file them in state court.

 6         Dated: April 14, 2020

 7                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
